945 F.2d 405
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Marshall K. SLOAN, Plaintiff-Appellant,v.George WILSON, et al., Defendants-Appellees.
No. 91-3250.
United States Court of Appeals, Sixth Circuit.
Sept. 30, 1991.

1
Before MERRITT, Chief Judge, KENNEDY, Circuit Judge, and HARVEY, Senior District Judge.*

ORDER

2
Marshall K. Sloan, a pro se Ohio prisoner, appeals the summary judgment in favor of defendants in this civil rights action filed under 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Sloan sued the Director of the Ohio Department of Rehabilitation and Corrections, a former Warden of the Chillicothe Correctional Institute (CCI), and various CCI corrections officers, alleging that he had been found guilty of attempted escape without due process.   Sloan sought declaratory and monetary relief.


4
Defendants filed a motion for summary judgment and Sloan filed a response and cross motion for summary judgment.   The district court granted defendants' motion for summary judgment.   The court noted that the disciplinary ticket Sloan was issued did not specifically charge Sloan with attempted escape.   Nevertheless, the court found that, because of the narrative statement on the ticket coupled with the existence of some prior proceedings in the matter, Sloan was fully aware of the nature of the Rule Infractions Board (RIB) charges prior to the hearing.   The court further found that Sloan had waived his right to call witnesses and that the RIB had some evidence to support its finding that Sloan was attempting to escape.   This appeal followed.


5
Upon review, and for the reasons stated in the district court's opinion and order dated February 7, 1991, we conclude that there was no genuine issue of material fact and that the defendants were entitled to judgment as a matter of law.   See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).   Sloan was afforded due process in all aspects of the disciplinary proceedings.   See Superintendent, Mass.  Corr. Inst. v. Hill, 472 U.S. 445, 455-56 (1985);   Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974).


6
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James Harvey, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation